The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          September 16, 2014

                                         No. 04-14-00374-CR

                                         Luis Arnaldo BAEZ,
                                              Appellant

                                                    v.

                                      THE STATE OF TEXAS,
                                            Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR6881
                          Honorable Philip A. Kazen, Jr., Judge Presiding

                                             O R D E R

       On May 23, 2014, appellant filed his notice of appeal with this court. On July 24, 2014,
appellant filed notice with this court that the court reporter fees were paid. On August 25, 2014,
Delcine M. Benavides filed a nine volume reporter’s record.
        On September 10, 2014, court reporter Mary Beth Simpkins filed a late notice of record
indicating that appellant has failed to pay the fee or make arrangements to pay the fee for preparing
the record.
        We ORDER appellant to provide written proof to this court within ten days of the date of this
order that the reporter’s record has been requested and either (1) the Ms. Simpkins’ reporter’s fee has
been paid or arrangements have been made to pay the reporter’s fee, or (2) appellant is entitled to
appeal without paying the reporter’s fee.
        If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points raised in
appellant’s brief that do not require Ms. Simpkins’ reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).

                                                         _________________________________
                                                         Patricia O. Alvarez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 16th day of September, 2014.


                                                         ___________________________________
                                                         Keith E. Hottle
                                                         Clerk of Court